Citation Nr: 1730954	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied the claim.

The Veteran provided testimony at Board hearings before a Veterans Law Judge (VLJ) of the Board in April 2011 and August 2014.  Transcripts of the hearings are of record.

In September 2016 the Board remanded the case to the Appeals Management Center (AMC) (now named the Appeals Management Office (AMO)) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case in September 2016 with directions that the audiologist who conducted the 2015 Compensation and Pension examination address the private medical opinion in the Veteran's favor.  The October 2016 addendum reflects that the audiologist was not responsive to the Board's request.  The audiologist essentially usurped the Board's function of determining what weight, if any, is attributable to a particular opinion.

Although the private physician in fact used the term, "could be explained," the physician also added a rationale, which was the Veteran's conceded in-service noise exposure and his history of immediate fullness and tinnitus following noise trauma, which would represent a recurrent temporary threshold shift resulting in permanent damage with repeated events.  The VA audiologist did not address thereon in any way, the private physician's notation of the Veteran's historic symptoms and a recurrent temporary threshold shift based.  Hence, the case must be returned so that the examiner-audiologist, or another, may address the private examiner's clearly stated rationale.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the July 2015 audiologic examination and provided the October 2016 addendum.  The examiner is again asked to address the May 2011 private positive nexus opinion and to indicate agreement or disagreement with the examiner's positive nexus opinion, and to provide a full explanation and rationale for any agreement or disagreement.

Inform the examiner that a medical professional may rely on a patient's lay reported history in formulating a diagnosis and opining on an etiology.  The Board will determine if the lay reported history is accurate and reliable.

In the event the examiner who conducted the July 2015 audiologic examination and provided the October 2016 addendum maintains the stance reflected in the October 2016 addendum without providing a rationale, please refer the file to an equally qualified examiner.

2.  After completion of all of the above, the AOJ will re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




